DETAILED ACTION
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
	Applicant has elected invention I with traverse.  Applicant argues that the claims must be mutually exclusive to be subject to a restriction under related products.  Applicant argues that claims 12-15 roughly correspond to claims 2-6 and are therefore part of invention I.  However, Applicant amendments have made this argument moot as claims 12-15 depend on claim 11 and claim 11 as amended is not part of the elected invention.  
In regards to claims 7-8 and 11, Applicant has amended claim 11 to include the features of claims 7-8 and therefore, invention II now would include claims 1, 7-8, and 11-17.  Elected invention I includes claims 1-6 and 18.  As indicated in the restriction requirement mailed 9/6/2022, claims 1, 11 and 17-18 were indicated as linking claims.  However, the amendment has essentially eliminated claims 11 and 17 as a linking claims by including the features of claims 7-8.  For clarification claims 7-8 and 11-17 require features of the storage item being tipped or angled against the lift gate, or using a visually detectable stripe for determining the presence of a storage item.  Claims 1-6 do not require these features.  Additionally claims 2-6 require a feature of a cargo stop device automatically deployed following a cargo spill warning.  Claims 7-8 and 11-17 do not require these features.  Based on this analysis it can be said that claims 1-6 require a feature not required by claims 7-8 and 11-17 and claims 7-8 and 11-17 require a feature not required by claims 2-6.  This is evidence of mutual exclusivity of the invention.  Again, claims 1 and 18 are still linking claims.  
In regards to claim 9, it requires a feature of a cargo stop which is not required by invention I.  Additionally claims 2-6 require a feature of a cargo stop device automatically deployed following a cargo spill warning which is not required by claim 9.  This is evidence of mutual exclusivity.
In regards to claim 10, the features of a vision system are not required by invention I.  Additionally claims 2-6 require a feature of a cargo stop device automatically deployed following a cargo spill warning which is not required by claim 9.  This is evidence of mutual exclusivity.
Since Applicant has elected invention I claims 1-6 and 18 will be examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghannam et al. US 2019/0323281 hereinafter referred to as Ghannam.
	In regards to claim 1, Ghannam teaches:
	“A system to detect and avoid spilled cargo in an automobile vehicle, comprising: an automobile vehicle rear cargo area including a floor to at least temporarily receive a storage item in the cargo area”
Ghannam Figure 1A teaches cargo area 114 located at the rear of the vehicle.  Figure 1A teaches object 124 located in the cargo area 114.  Therefore, the cargo area is able to receive storage items.
“a lift gate moved between a closed and latched position and a fully open position inclusive to allow loading and removal of the storage item”
	Ghannam Figure 1A teaches liftgate 102.
“a vision system to identify the storage item when initially loaded in the cargo area and to identify if the storage item is initially positioned in a cargo spill position or subsequently moves to the cargo spill position”
Ghannam paragraph [0013] teaches the liftgate includes one or more sensors, such as cameras, infrared sensors, ultrasonic sensors, etc. The sensor(s) is/are mounted on an interior surface of the liftgate so, when closed, the field of view (FOV) of the sensor(s) is facing inwardly into the cargo area.  Ghannam paragraph [0013] teaches using the sensors, the vehicle determines whether objects are within the cargo area. When an object is detected, the vehicle monitors the object to determine whether the object is banked (e.g. leaning against, inclined upon, etc.) the interior of the liftgate such that when the liftgate is opened, the object will fall out of the cargo.  If an object is a position where it may fall out then it is interpreted as being in a cargo spill position.
“and a cargo spill warning alerting an operator of the automobile vehicle when the vision system identifies the storage item is in the cargo spill position”
Ghannam paragraph [0027] teaches when the liftgate controller 126 determines that the object 124 is banked against the liftgate 102 or is likely to shift toward the liftgate 102 when the liftgate 102 is opened, the liftgate controller 126 provides an audio and/or visual alert to the user in response to receiving an input (e.g., via a mobile device, via a key fob, via a button, via a foot sensor, etc.) to open the liftgate 102.
			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam in view of Lim US 2007/0071567 hereinafter referred to as Lim.
In regards to claim 2, Ghannam teaches all the limitations of claim 1 and further teaches:
“further including a cargo stop device automatically deployed following the cargo spill warning to retain the storage item within the cargo area ...”
Additionally, the liftgate controller 126 requests that the user confirm that she/he desires to open the liftgate 102 by providing an additional input. Upon receipt of the confirmation, the liftgate controller 126 opens the liftgate 102 at a speed slower than its normal opening speed to an intermediate position. The intermediate position is a position of the liftgate 102 that is between fully open and fully closed. The intermediate position is defined such that the gap between the liftgate 102 and the cargo area 114 does not allow objects banked against the liftgate door to fall out of the liftgate area.  The Examiner interprets these operations as a cargo stop device because it forces the liftgate to operate in a capacity in which cargo in the storage area is stopped until further input.
Ghannam does not explicitly teach:
“[retain the storage item within the cargo area] during subsequent opening of the lift gate”
Lim paragraph [0016] teaches the retaining member 24 automatically moves to its second position `b` as the liftgate 20 is opened to provide a barrier against objects 35 (see e.g. FIG. 4) falling out of the vehicle as the liftgate is initially opened.  Figures 3-4 illustrate the retention of objects 35 when liftgate 20 is opened.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively file to have modified Ghannam in view of Lim to have included the features of “[retain the storage item within the cargo] area during subsequent opening of the lift gate” because objects may roll, slide or otherwise fall out of the cargo area. Particularly with a hatchback or liftgate that pivots vertically away from the cargo floor, it can be difficult to prevent cargo from falling out of the vehicle upon opening the liftgate (Lim [0002]).
In regards to claim 3, Ghannam/Lim teaches all the limitations of claim 2 and further teaches:
“wherein the cargo stop device defines a cargo panel deployed at the cargo spill position to mitigate against the storage item spilling in a rearward direction out of the cargo area”
Lim Figure 1 retaining member 24 is interpreted as a cargo panel.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively file to have modified Ghannam in view of Lim to have included the features of “wherein the cargo stop device defines a cargo panel deployed at the cargo spill position to mitigate against the storage item spilling in a rearward direction out of the cargo area” because objects may roll, slide or otherwise fall out of the cargo area. Particularly with a hatchback or liftgate that pivots vertically away from the cargo floor, it can be difficult to prevent cargo from falling out of the vehicle upon opening the liftgate (Lim [0002]).
In regards to claim 4, Ghannam/Lim teaches all the limitations of claim 3 and further teaches:
“wherein the cargo panel is releasably engaged to a front facing surface of the lift gate using an operating system having multiple rods including at least a first rod and a second rod”
Lim teaches in paragraph [0014] retaining device 24 includes a pivot feature 28 which may be one or more shafts 30 that are preferably carried by the retaining member, co-axially aligned and disposed in pockets 31 in the sidewalls 16, 18 or other structure of the vehicle to permit pivoted motion or rotation of the retaining member 24 about an axis 32.  Shafts 30 are interpreted as rods.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively file to have modified Ghannam in view of Lim to have included the features of “wherein the cargo panel is releasably engaged to a front facing surface of the lift gate using an operating system having multiple rods including at least a first rod and a second rod” because objects may roll, slide or otherwise fall out of the cargo area. Particularly with a hatchback or liftgate that pivots vertically away from the cargo floor, it can be difficult to prevent cargo from falling out of the vehicle upon opening the liftgate (Lim [0002]).
In regards to claim 18, Ghannam teaches:
“A method for detecting and avoiding spilled cargo in an automobile vehicle, comprising: providing a lift gate at a cargo area of an automobile vehicle moved between a closed and latched position and a fully open position inclusive”
Ghannam Figure 1A teaches liftgate 102.
“positioning a storage item in the rear cargo area”
Ghannam Figure 1A teaches cargo area 114 located at the rear of the vehicle.  Figure 1A teaches object 124 located in the cargo area 114.  Therefore, the cargo area has storage items positioned within.
“positioning a cargo stop device at the lift gate with the cargo stop device initially releasably connected to the lift gate”
Additionally, the liftgate controller 126 requests that the user confirm that she/he desires to open the liftgate 102 by providing an additional input. Upon receipt of the confirmation, the liftgate controller 126 opens the liftgate 102 at a speed slower than its normal opening speed to an intermediate position. The intermediate position is a position of the liftgate 102 that is between fully open and fully closed. The intermediate position is defined such that the gap between the liftgate 102 and the cargo area 114 does not allow objects banked against the liftgate door to fall out of the liftgate area.  The Examiner interprets these operations as a cargo stop device because it forces the liftgate to operate in a capacity in which cargo in the storage area is stopped until further input.  The Examiner interprets “initially releasably connected” to mean that the cargo stop device is initially in the connected state (i.e. liftgate closed) but may be released at some point (i.e. liftgate open).
“using a vision system to identify the storage item at an initial position when initially loaded in the cargo area and to detect if the storage item subsequently moves to second position defining a cargo spill position”
Ghannam paragraph [0013] teaches the liftgate includes one or more sensors, such as cameras, infrared sensors, ultrasonic sensors, etc. The sensor(s) is/are mounted on an interior surface of the liftgate so, when closed, the field of view (FOV) of the sensor(s) is facing inwardly into the cargo area.  Ghannam paragraph [0013] teaches using the sensors, the vehicle determines whether objects are within the cargo area. When an object is detected, the vehicle monitors the object to determine whether the object is banked (e.g. leaning against, inclined upon, etc.) the interior of the liftgate such that when the liftgate is opened, the object will fall out of the cargo.  If an object is a position where it may fall out then it is interpreted as being in a cargo spill position. 
Ghannam does not explicitly teach:
“and employing an operating system to release the cargo stop device from the lift gate and to deploy the cargo stop device to the cargo spill position when the storage item is detected in the cargo spill position to mitigate against release of the storage item as the lift gate moves toward the fully open position”
Lim paragraph [0016] teaches the retaining member 24 automatically moves to its second position `b` as the liftgate 20 is opened to provide a barrier against objects 35 (see e.g. FIG. 4) falling out of the vehicle as the liftgate is initially opened.  Figures 3-4 illustrate the retention of objects 35 when liftgate 20 is opened.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively file to have modified Ghannam in view of Lim to have included the features of “and employing an operating system to release the cargo stop device from the lift gate and to deploy the cargo stop device to the cargo spill position when the storage item is detected in the cargo spill position to mitigate against release of the storage item as the lift gate moves toward the fully open position” because objects may roll, slide or otherwise fall out of the cargo area. Particularly with a hatchback or liftgate that pivots vertically away from the cargo floor, it can be difficult to prevent cargo from falling out of the vehicle upon opening the liftgate (Lim [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422